NOT DESIGNATED FOR PUBLICATION

                                              No. 123,865

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                  v.

                                          JORDAN A. HILDRETH,
                                               Appellant.


                                   MEMORANDUM OPINION

        Appeal from Riley District Court; JOHN F. BOSCH, judge. Opinion filed September 17, 2021.
Affirmed in part and dismissed in part.


        Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


        PER CURIAM: Jordan A. Hildreth appeals his sentences from the Riley County
District Court. We granted Hildreth's motion for summary disposition under Supreme
Court Rule 7.041A (2021 Kan. St. Ct. R. 48). On appeal, Hildreth contends the district
court abused its discretion when it ordered multiple felony convictions to be served
consecutively. However, we do not have appellate jurisdiction to review Hildreth's felony
sentences under K.S.A. 2020 Supp. 21-6820(c)(1). Hildreth also contends that the district
court should have imposed lesser sentences for his misdemeanor convictions.
Nevertheless, based on our review of the record on appeal, we conclude that the district
court did not abuse its discretion when it imposed the statutory maximums for his
misdemeanor sentences. Accordingly, we affirm in part and dismiss in part.

                                                  1
                                          FACTS

       After entering into a plea agreement with the State, Hildreth pled guilty to
numerous offenses—including rape, aggravated kidnapping, battery of a law enforcement
officer, and driving under the influence. Two of the convictions—battery of a law
enforcement officer and DUI—were for misdemeanors. The other convictions were for
felonies.


       At sentencing, Hildreth apologized to the victims and the district court
acknowledged that the apology was sincere. Ultimately, the district court followed the
terms of the plea agreement and imposed a controlling prison sentence of 257 months.
For each felony conviction, Hildreth received the presumptive sentence within the
meaning of K.S.A. 2020 Supp. 21-6820(c). For each misdemeanor conviction, the district
court imposed the maximum sentence.


                                        ANALYSIS

       On appeal, Hildreth first contends that the district court abused its discretion when
it imposed consecutive felony sentences. But Hildreth candidly recognizes that K.S.A.
2020 Supp. 21-6820(c) provides that appellate courts may not review a presumptive
felony sentence or any sentence resulting from a plea agreement that is approved by the
district court on the record. K.S.A. 2020 Supp. 21-6820(c) (1), (2). As the Kansas
Supreme Court recently reiterated, the "Legislature did not intend to grant appellate
courts jurisdiction to hear appeals on grounds other than those specified in K.S.A. 2020
Supp. 21-6820." State v. Young, 313 Kan. 724, 740, 490 P.3d 1183 (2021). Because it is
undisputed that the district court imposed the presumptive sentences for Hildreth's felony
convictions, we do not have jurisdiction over this issue. See State v. Jacobs, 293 Kan.
465, 466, 263 P.3d 790 (2011).



                                             2
       Next, Hildreth contends that the district court abused its discretion in not imposing
a lesser sentence for his misdemeanor convictions. A district court abuses its discretion if
its decision is unreasonable, based on an error of law, or based on an error of fact. State v.
Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). Hildreth bears the burden of
showing the district court abused its discretion. See State v. Thomas, 307 Kan. 733, 739,
415 P.3d 430 (2018).


       K.S.A. 2020 Supp. 21-6602(a) sets the statutory maximums for class A and B
misdemeanor sentences. Because battery on a law enforcement officer is a class A
misdemeanor, the district court was authorized to impose a jail sentence not exceeding 12
months. See K.S.A. 2020 Supp. 21-5413(g)(3)(A); K.S.A. 2020 Supp. 21-6602(a)(1).
Likewise, because a first DUI conviction is a class B misdemeanor, the district court was
authorized to impose a jail sentence not exceeding six months. See K.S.A. 2020 Supp. 8-
1567(b)(1)(A). Thus, the district court did not commit an error of law or fact in imposing
the statutory maximums for each of Hildreth's misdemeanor convictions. See State v.
McCloud, 257 Kan. 1, 9, 891 P.2d 324 (1995).


       Even so, Hildreth argues that the district court abused its discretion by imposing
the maximum sentences because he apologized to the victims at the sentencing hearing.
As indicated above, the district court acknowledged Hildreth's apology and noted that it
believed the apology was sincere. Nevertheless, an apology alone does not establish that
the sentences were unreasonable nor does it establish that the district court was being
vindictive. See State v. Cooper, 275 Kan. 823, 827, 69 P.3d 559 (2003). Based on our
review of the record, we do not find that the district court acted unreasonably. Thus,
because Hildreth has failed to show that the district abused its discretion, we affirm his
misdemeanor sentences.


       Affirmed in part and dismissed in part.


                                              3